Citation Nr: 0836652	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  07-24 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than August 29, 
2005, for the grant of a 100 percent evaluation due to a 
total right knee replacement.  

2.  Entitlement to an increased rating for a right knee 
disability, evaluated as 20 percent disabling before August 
29, 2005 and 30 percent disabling since October 1, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1984 to 
January 1986.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

In August 2008, the veteran testified at a hearing before the 
undersigned at the Board.  A transcript of the hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In August 2004, the veteran filed a claim for an increased 
rating for her right knee disability.  The RO denied her 
claim in January 2005.  The veteran filed a notice of 
disagreement, which was received in March 2005.  No statement 
of the case was issued.  

The RO issued a decision in September 2005 increasing the 
veteran's right knee rating from 20 percent to 100 percent 
beginning August 29, 2005, the date of the knee surgery.  The 
RO also provided for a 30 percent rating beginning October 1, 
2006.  In April 2006 the veteran asked that the RO respond to 
the March 2005 notice of disagreement.

A claimant is generally presumed to be seeking the maximum 
rating available under law.  AB v. Brown, 6 Vet. App. 35 
(1993).  The grant of the 100 percent rating from August 29, 
2005 to October 1, 2006 was not a full grant of the benefit 
sought.  The veteran's April 2006 statement establishes that 
the temporary increase in her rating did not satisfy her 
appeal.

The RO has not issued a statement of the case in response to 
the notice of disagreement.  The Board is, therefore, 
required to remand the claim for increase so that the 
statement of the case can be issued.  Manlicon v. West, 12 
Vet. App. 238 (1999).  

The increased rating issue is inextricably intertwined with 
the issue of entitlement to an earlier effective date for the 
100 percent rating, because a decision as to the effective 
date of the 100 percent rating has an impact on the 
evaluation of the right knee disability.  Issues which are 
inextricably intertwined should be considered together.  
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should issue a 
statement of the case on the issue of 
entitlement to an increased rating for a 
right knee disability.  Only if a 
sufficient substantive appeal is 
submitted, should this issue be certified 
to the Board.

2.  If any benefit sought on appeal is 
not fully granted, issue a supplemental 
statement of the case before returning 
the case to the Board, if otherwise in 
order.

By this remand, the Board intimates no opinion as to any 
final outcome of this case. The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

